 

Exhibit 10.2

 

 

 

March 22, 2019

 

 

David P. Buckley

814 East Main Street

Richmond, Virginia 23219

 

Dear Dave,

 

On behalf of Apple Hospitality REIT, Inc., a Virginia corporation (the
“Company”), I am pleased to present you with this letter agreement (this
“Agreement”) in connection with your planned retirement from the Company.

 

As you previously communicated to us, on April 15, 2019 (the “Separation Date”),
you will resign from your position as Executive Vice President and Chief Legal
Officer of the Company, as well as all of the offices, directorships,
appointments, and other positions you hold with the Company and all of its
parents, subsidiaries, and affiliates. You will continue to receive (or have
received) your salary, benefits, and other regular compensation until the
Separation Date. You will receive your final paycheck in the amount of $19,523
plus benefits on April 15, 2019. You acknowledge that, as of the date you sign
this Agreement, you have been paid all compensation owed (other than your final
paycheck if you have not yet received it).

 

Additionally, if you sign and do not revoke this Agreement within the time
period set forth below, the Company will provide or cause to be provided the
following benefits to you: (1) a lump sum payment of $500,000, less applicable
taxes and withholdings, which will be paid to you within sixty (60) days
following the Separation Date; and (2) all of the shares of Restricted Stock
granted to you by the Company, which are outstanding and unvested as of
immediately prior to the Separation Date, will become fully vested as of the
Separation Date. You acknowledge that your entitlement to receive these benefits
(the “Additional Benefits”) is subject to your execution and non-revocation of
this Agreement within the time period set forth below, and that you are not
entitled to the Additional Benefits absent your execution and non-revocation of
this Agreement. You acknowledge that once you have received the Additional
Benefits, you are not entitled to and will not seek any additional compensation
for your service as an employee of the Company.

 

In exchange for the Additional Benefits, you agree, on behalf of yourself and
all others who could assert a claim on your behalf, to release the Company and
all of its parents, subsidiaries, affiliates, and employees, from any and all
claims, whether known or unknown, arising out of or in connection with any event
occurring or existing on or before the date you sign this Agreement, including
claims under federal, state, or local law, and including claims under the Age
Discrimination in Employment Act (“ADEA”). You also agree to assist the Company
with transition of your responsibilities and to comply with other reasonable
post-employment requests. This Agreement does not, however, prohibit you from
engaging in activities that may not be prohibited by private agreement, such as
filing a charge with the U.S. Equal Employment Opportunity Commission or similar
agency (but you may not recover remuneration for filing such a charge) or
reporting possible violations of law to a governmental agency or self-regulatory
organization as a whistleblower or taking other actions protected under federal
or state whistleblower law (including receiving a whistleblower award). In
addition, nothing in this Agreement shall be construed as a waiver of any right
you may have to indemnification under the charter or bylaws of the Company or
any coverage provided by the Company’s Directors and Officers insurance.

 

You further agree that for two (2) years after the Separation Date, you will not
serve on a board of directors (or similar governing body) of a lodging-oriented
real estate investment company that competes with the Company in the United
States of America, where your service to such body does not involve practicing
law. For the avoidance of doubt, nothing in the prior sentence is intended to
restrict you from practicing law.

 

Pursuant to the ADEA, you acknowledge and understand that you (1) have read and
understand this Agreement and sign it voluntarily and without coercion; (2) are
being advised to consult an attorney prior to signing this Agreement and have
had a full opportunity to do so; (3) have twenty-one (21) calendar days from the
date you received this Agreement to consider, sign, and return the Agreement to
Bryan Peery, and if you sign before the end of the twenty-one (21) day period,
you have done so voluntarily; and (4) have seven (7) calendar days after signing
this Agreement to revoke it by providing written notice of revocation to Bryan
Peery no later than 11:59 p.m. on the seventh calendar day after you signed this
Agreement. You further understand that if you revoke this Agreement, it is null
and void and of no force or effect on either you or the Company. This Agreement
is not effective or enforceable until after the seven (7) day period expires
without revocation.

 

 

--------------------------------------------------------------------------------

 

 

 

This Agreement will be governed by and construed in accordance with the laws of
the Commonwealth of Virginia. It may be executed in counterparts, and electronic
signatures will suffice as original signatures. This Agreement (together with
your resignation letter and the award agreements applicable to any vested or
unvested equity awards) is the entire agreement between you and the Company as
to its subject matter.

 

Dave, I thank you for your service and dedication to the Company and wish you
the best in your retirement.

 

Sincerely,

 

/s/ Bryan Peery

__________________________________

Bryan Peery

 

Accepted and Agreed

 

 

/s/ David P. Buckley

__________________________________

David P. Buckley

 

March 22, 2019

 

 

 

 

 

 

 

 